Hoar, J.
No such “ contingent claim ” as the statute contemplates is set forth in the petition ; and we think the case is settled by the principle of the decisions in Cummings v. Thompson, 7 Met. 132, and Kilbourne’s case, 16 Gray, . The debt which the appellant now asks to be allowed to prove was due when administration was taken on the estate. It was due absolutely, and could have been proved at any time. The only resemblance to a contingency affecting it seems to be this, that the appellant thought he had a lien as security for the debt, which he did not have ; and, if he had been entitled to such a lien, he could not have proved his debt without relinquishing the lien. The “ contingency ” would thus be, whether he could establish a claim which has been judicially determined to be without foundation ; or, in other words, whether a mistaken opinion of his might not have turned out to be correct. The decree of the judge of probate, dismissing the petition, was clearly right. Decree affirmed.